Citation Nr: 1437533	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a separate compensable rating for carotid artery disease, currently evaluated as a noncompensable manifestation of service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for residuals of a transient ischemic attack (TIA), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the one-year period following the September 2008 rating decision granting service connection for PTSD and assigning a 30 percent disability evaluation, the Veteran submitted lay evidence of worsening PTSD symptoms.  In November 2008, he stated that he did not plan to seek treatment for PTSD at his local Vet Center because he did not want to recall events from combat; in August 2009, he wrote that he was requesting an increase for his worsening PTSD symptoms.  He did not specifically express disagreement with the September 2008 decision, and the August 2009 lay statement was construed by the RO as a new claim for an increased rating for PTSD.  The RO denied that claim in March 2010, from which the Veteran perfected a timely appeal.  However, the September 2008 rating decision is not final and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2013).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  As new evidence pertinent to the severity of the Veteran's PTSD was received within one year of the March 2009 rating decision, that decision is not final and is properly on appeal before the Board.  The issue has therefore been recharacterized as an appeal of an initial rating, as shown on the title page.

The issues of entitlement to a higher initial rating for PTSD and a separate compensable rating for carotid artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have coronary artery disease.  

2.  The Veteran does not have residuals of a TIA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for residuals of a TIA are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of September 2009 satisfied the duty to notify provisions for the two claims decided herein.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Although there is no indication in the claim file that the Veteran was receiving benefits from the Social Security Administration (SSA), a request was made for his SSA disability determination, and any records considered in that determination.  SSA responded in February 2011 that it had no records on file.  VA's duty to assist the Veteran in this regard has been met.  

VA heart disease and brain examinations were conducted in December 2009.  The record does not reflect that the heart disease examination was inadequate for rating purposes.  The examiner reviewed the claim folder, personally examined the Veteran, and provided a well-supported conclusion as to whether the Veteran has coronary artery disease.

The VA brain and spinal cord examiner found that the Veteran's December 2008 TIA had completely resolved, with no residuals.  Her opinion is based on a review of the claim folder, a personal examination of the Veteran, and her own professional judgment.  As the examiner is competent to render such a conclusion, her opinion as to the existence of TIA residuals is adequate.  She went on to state, however, that she could not come to a conclusion as to the etiology of the Veteran's TIA without resort to speculation.  An opinion that states only that an opinion cannot be provided without resort to mere speculation, without a detailed reason as to why this is so, is generally not acceptable.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, as the salient question in this matter is whether the Veteran has current TIA residuals, the failure of the examiner to provide an adequate nexus opinion is harmless error and is not prejudicial to the Veteran's claim.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Applicable Law and Regulations

The Veteran asserts that his coronary artery disease and TIA residuals are the result of service, or, alternatively, that they are proximately due to or aggravated by a service-connected disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.

Additionally, the theory of entitlement to service connection on a presumptive basis due to exposure to herbicide agents is raised by the record because the Veteran is presumed to have been exposed to herbicide agents such as Agent Orange as a result of his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  While coronary artery disease as an ischemic heart disease is listed as a disease associated with such exposure, TIA residuals are not listed as strokes are expressly excluded from the definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

TIA

In December 2008, the Veteran presented to a private medical facility for treatment of symptoms including slurred speech and difficulty walking.  Various imaging studies of the Veteran's brain, conducted during the event and in the weeks immediately following it, showed "no acute intracranial pathology" and no obvious signs of damage.    

During a December 2009 VA brain examination, the Veteran advised that his TIA symptoms lasted for about 5 hours, resolved, and have never recurred.  The examiner conducted a thorough neurological examination of the Veteran, which showed no chronic residuals from the TIA.  He was employed full-time as a worker in a paper mill and had lost no time from work.  The examiner found that the Veteran's TIA had resolved with no residuals. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Additionally, a chronic disability was not shown to exist prior to his pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent the Veteran had a TIA in December 2008, the Board considers the time difference to remote to constitute a current disability for his claim that was filed in August 2009, particularly given the timing of the VA examination shortly thereafter in December 2009.  Consequently, the Board finds that the current disability element of the claim is not met.

As the preponderance of the evidence is against the claim for service connection for residuals of a TIA; there is no doubt to be resolved; and service connection for residuals of a TIA is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Coronary Artery Disease

In August 2009, the Veteran stated that he was "concerned" about coronary artery disease because of his TIA, and noted that he was being evaluated by his private physician.  A cardiac stress test conducted that same month by the Veteran's private physician showed "no reversible defects to give evidence for ischemia."  

The Veteran underwent a VA heart examination in December 2009, during which he reiterated that he was "concerned" about having coronary artery disease.  The examiner reviewed the claim folder, examined the Veteran, noted that the recent cardiac stress test was negative for ischemic heart disease, and concluded that the Veteran does not have coronary artery disease.  

The Veteran underwent another cardiac stress test in November 2010, after reporting to a local emergency department with complaints of chest pain.  The stress test showed no evidence of ischemia.  

Both stress tests showed evidence of a defect involving the inferior wall of the heart.  The December 2008 report speculated that it may be evidence of a prior cardiac event, but could not confirm it; the November 2010 report stated that it was merely attenuation from the diaphragm.  At any rate, the defect does not appear to be disabling or indicative of coronary artery disease.  

As noted previously, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225; Degmetich, 104 F.3d at 1333.

Additionally, a chronic disability was not shown to exist prior to his pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 289.

As the preponderance of the evidence is against the claim for service connection for coronary artery disease; there is no doubt to be resolved; and service connection for coronary artery disease is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease is denied.

Service connection for residuals of a TIA is denied.


REMAND

The Veteran was last afforded a VA psychiatric examination in January 2010.  He has since submitted lay statements and medical evidence indicating that his PTSD symptoms may have increased in severity.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's service-connected carotid artery disease is currently considered to be a noncompensable complication of his service-connected diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913, n. 1 (2013) (compensable complications of diabetes mellitus are to be evaluated separately; noncompensable complications are considered part of the diabetic process).  He asserts that he is entitled to a separate compensable rating for carotid artery disease.

The Veteran has not been provided a VA examination to assess the current severity of his carotid artery disease.  This examination is necessary to determine the appropriate analogous diagnostic code for rating the Veteran's carotid artery disease, and to ascertain whether the Veteran's carotid artery disease is properly rated as noncompensable.  

Updated VA treatment records must also be obtained on remand.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from the Iron Mountain VA Medical Center and Menominee VA Outpatient Clinic since October 2009, and records from the Escanaba Vet Center since January 2011.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a Global Assessment of Functioning score. 

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his service-connected carotid artery disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected carotid artery disease must be reported in detail.  The examiner must be asked to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 7005, 7112, 7913, and 8008, or any other appropriate code.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


